Judgment of conviction sentencing the defendant to the New York City Penitentiary, unanimously affirmed. In sentencing this defendant the court stated: “He’s a seriously disturbed individual with an apparent character disorder and there’s no possibility of any satisfactory community adjustment. I have no alternative except to commit him to the New York City Penitentiary.” We do not believe that this statement necessarily indicates that the defendant is not a proper subject for rehabilitation. Rather, it *504could mean that without such treatment there would be “no possibility of any satisfactory community adjustment.” In the circumstances the judgment must be affirmed.
Concur — Rabin, J. P., McNally, Stevens, Steuer and Witmer, JJ.